DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 1-20, as filed 10/23/2020, are pending and presently subject to an election requirement.
Election/Restriction
Claims 1, 6, and 15 are generic to the following disclosed patentably distinct species:
All claims depend directly or indirectly from claims 1, 6, or 15, which are each understood to recite and encompass a functionally-defined genus of bi-specific fusion proteins of unknown structural metes and bounds.  Ostensibly, the independent claims appear to read upon >>billions of “bi-specific fusion proteins” that do not necessarily share any common structural features (e.g., a common SEQ ID NO, or common polypeptide sequence).  
For purposes of initial examination:
If a single species was fully disclosed on record as a complete compound (i.e., not piecemeal; see, e.g., MPEP § 809.02(a), noting that Applicant should be “required to elect a single disclosed species”), Applicant should elect that species by providing a single SEQ ID NO, CAS NO., or other unambiguous and art-recognized identifier, corresponding to the single elected species;
However, if no single, complete species was disclosed and reduced to practice, Applicant should alternatively elect a single species from among the genus of compounds encompassed by either the structure of Figure 1A or Figure 1B as set forth at ¶¶[00118]-[00121].  For example, Applicant may elect a single species The election should be made by fully identifying all portions of a single elected species, wherein the N and C termini are explicitly identified, and each portion of the elected species is identified by (i) relevant name (e.g., “Leader peptide”, “Targeting domain”, etc.) and (ii) by unambiguous SEQ ID NO (or sequence in the case of the short connecter dipeptides).  For example, Applicant could make the species election by stating 
“a species as set forth at Figure 1B and ¶[00121], from N- to C-terminus, consisting of the leader peptide of SEQ ID NO: 41, the activator domain of SEQ ID NO: 3, the HSA polypeptide of SEQ ID NO: 46, the targeting polypeptide domain of SEQ ID NO: 1, and a polyhistidine-comprising polypeptide of SEQ ID NO: 43), wherein all portions of Figure 1B not specifically identified are absent”.
All portions not identified may be presumed absent from the complete structure of the single, elected species.  Additionally, the election must identify all claims that read upon the single, elected species identified by the Applicant. 

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

There is a search and Examination burden because the claims are directed to a broad genus of potentially >>billions of compounds having numerous points of variability, including functional limitations. Accordingly, from a combinatorial perspective, the claims read upon an essentially infinite variety of fusion compounds. Therefore, a full search of the scope of the claim requires, text and structure searches of all claimed compounds and substructures of all claimed compounds in all applicable databases (e.g., EAST, STN, DRUGU, BIOSIS, CAPLUS, EMBASE, PUBCHEM, SCIFINDER, NCBI, etc.). In addition, such searches would not find applicable dissertations, poster sessions, FDA guidance documents, NIH grant abstracts, DTIC disclosures, etc., which must be separately searched for each combination of components. Still further, a full search must also include the all distinct text-based identifiers for each structure, substructure, and component (i.e., side chains, etc. in IUPAC, Pubchem, etc. nomenclatures) because many such components lack universally used or unique designations. Accordingly, in view of the essentially infinite number of structures presently claimed, there is a substantial search burden if a species election is not required. In addition, there is an examination burden, because each species must be evaluated for utility (35 USC § 101), supporting description (35 USC § 112), and enablement (35 USC § 112), and upon cursory inspection zero actual reduction to practice appears on record. In addition, examination requires consideration of whether or not the limited species disclosed piecemeal in combination with the original disclosure and prior art are sufficient to establish a structure/function relationship commensurate in scope with the presumed utility and claimed structural variability commensurate in scope with the claimed genus. Accordingly, there is a substantial search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654